Citation Nr: 0719125	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  04-18 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel



INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 RO decision.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim, explained who was responsible for 
submitting such evidence, and obtained and fully developed 
all other evidence necessary for an equitable disposition of 
the claim.

2.  The veteran underwent surgery for a congenital left 
kidney condition in service, resulting in muscular back pain 
that stopped in mid-1961.  

3.  The veteran sustained a contusion to his low back after 
falling down stairs, but there is no additional reported 
complaint involving the low back with regard to this 
accident.

4.  The veteran's current low back pain is associated with 
minimal degenerative spurs of the lumbar spine and is not 
muscular in nature.


CONCLUSION OF LAW

Low back pain was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 1137, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in March 2003; and a rating 
decision in August 2003.  The above documents discussed 
specific types of evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that even if there 
is any defect with regard to the timing or content of any of 
the notices sent prior to the RO's initial adjudication in 
August 2003, that defect is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  VA effectively complied with all of 
the required elements under VA's duty to notify claimants 
prior to the last adjudication here (an April 2004 statement 
of the case).  

Indeed, the veteran has not demonstrated how any defective 
notice has prejudiced her in the essential fairness of the 
adjudication.  Indeed, after additional correspondence from 
the RO in May 2004, the veteran indicated by phone that he 
had no additional evidence to submit.  Moreover, any error in 
VA's notice to the veteran (which is initially presumed to be 
prejudicial) is in fact harmless.  See Sanders v. Nicholson, 
__ F.3d. __, 2007 WL 1427720 (C.A. Fed. May 16, 2007) (No. 
06-7001) (burden is on VA to show that error in notice was 
not prejudicial).  Any defective notice has not prejudiced 
the appellant in the essential fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, 
20 Vet. App. 537 (2006) (discussing Board's ability to 
consider "harmless error"); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd in part, Hartman v. 
Nicholson, __ F.3d __, 2007 WL 1016989 (C.A. Fed. Apr. 5, 
2007) (No. 2006-7303); cf. Locklear v. Nicholson, 20 Vet. 
App. 410, 415-16 (2006) (duty to notify does not extend in 
perpetuity or impose duty on VA to provide notice on receipt 
of every piece of evidence or information).  Thus, VA 
satisfied its duty to notify the appellant.  

Also, VA has obtained all relevant, identified, relevant, and 
available evidence needed for adjudication of the claim and 
has notified the appellant of any evidence that could not be 
obtained.  On a March 2003 VA examination, the veteran stated 
that he has complained of back pain to a family doctor, but 
he also stated that "not much is made of it."  Thus, based 
on the veteran's own statements reflecting that this family 
doctor's records do not contain useful information, it does 
not appear that a request for those records is needed at this 
time.  The Board also points out that the veteran has been 
given ample notice and opportunity to provide any relevant 
information or even sufficient identifying information so 
that VA can seek to obtain any such evidence on his behalf.  
The duty to assist is not a one-way street.  "If a veteran 
(appellant) wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 192 (1991); see also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  VA has also obtained 
specialized medical advisory opinions.  Thus, VA satisfied 
both the notice and duty to assist provisions of the law.  
The Board now turns to the merits of the claim.

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; see 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifested to a compensable 
degree within one year following separation from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111.  The presumption is rebutted where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by service. "[T]he Government must show clear and 
unmistakable evidence of both a preexisting condition and a 
lack of in-service aggravation to overcome the presumption of 
soundness . . ."  Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004); see also VAOPGCPREC 3-2003 (July 16, 2003) 
(cited at 69 Fed. Reg. 25,178 (May 5, 2004)).

A pre-existing injury or disease is considered to have been 
aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  VA bears the burden to rebut the presumption of 
aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 
334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  
Aggravation is not conceded where the disability underwent no 
increase in severity during service based on all the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
Thus, "a lasting worsening of the condition" -- that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently is required.  Routen v. 
Brown, 10 Vet. App. 183, 189 (1997).

Service connection for a claimed disorder, there must be (1) 
medical evidence of current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  This determination is based on analysis of 
all the evidence of record and evaluation of its credibility 
and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Also, unlike congenital or developmental defects, for which 
service connection is precluded by regulation, service 
connection may be granted for congenital or hereditary 
diseases -- if initially manifested in or aggravated by 
service.  VAOPGCPREC 82-90 (cited at 55 Fed. Reg. 45,711 
(1990)); VAOPGCPREC 67-90 (cited at 55 Fed. Reg. 43,253 
(1990)).  Defects are defined as "structural or inherent 
abnormalities or conditions that are more or less stationary 
in nature."  VAOPGCPREC 82-90.  

According to the service medical records, in June 1956, the 
veteran complained of left side (back) pain that had been 
present off and on for about one year.  There was tenderness 
in his left back.  He diagnosis was pyelonephritis.  
Additional records further described the pain as involving 
the back and flank, as well as the left upper quadrant.  He 
continued to present mild tenderness in the back muscles.  An 
August 1956 clinical cover sheet also described a diagnosis 
of hydronephrosis as being in the line of duty.  In September 
1956, he underwent nephropexy, pyeloureterostomy, 
nephrostomy, and re-routing of anomalous renal vessels.  An 
October 1956 clinical cover sheet indicated that diagnoses of 
left ureteropelvic junction obstruction due to anomalous 
renal vessels and left nephroptosis were in the line of duty.  

In February 1957, he sustained a contusion to his left low 
back after slipping and falling down stairs while carrying 
rations.  

The veteran apparently was doing well after his left kidney 
surgery, but in August 1957, he reported aching back pains 
just above a scar in the left flank for the last two weeks.  
The impression was muscular pain secondary to surgical scar. 

On an October 1957 separation examination, the veteran's 
spine was clinically normal.  He denied any bone, joint, or 
other deformity on the accompanying medical history report.  

In May 1960, the veteran complained of back ache, as well as 
additional symptoms.  He was referred to a VA hospital for 
treatment.  Another doctor wrote in June 1960 that the 
veteran had pain the left costovertebral angle and in the 
left flank.  The left costovertebral angle pain was severe.  

According to a June 1960 VA hospital interim summary, the 
veteran had done very well after the 1956 in-service surgery 
on his left kidney for hydronephrosis "except for low-back 
pain which occurs off-and-on."  He back pain had started a 
few months after the surgery and had continued to the present 
time.  But three months prior to hospitalization in 1960, the 
low back pain had increased and had become more constant.  
The back pain had also been worse when standing at his job.  
Examination of his back revealed moderate left costovertebral 
angle tenderness.  However, by mid-June 1960, the veteran was 
no longer having back pain, and he was discharged from the 
hospital. 

On an August 1961 VA hospital interim summary, the veteran 
apparently reported having pain, but it was only in the left 
flank.  

Since 1961, the only additional evidence consists of a March 
2003 VA examination.  The veteran complained of current low 
back pain, and he indicated that he had informed a family 
doctor of this pain, but that "not much is made of it."  
The diagnosis was chronic low back pain.  However, an X-ray 
further clarified that the veteran's lumbosacral spine had 
minimal degenerative spur formation around L4 and L5.  
Otherwise, the vertebral bodies were intact and in normal 
alignment with maintenance of the intervertebral disk spaces.

The Board notes that the RO's decision and its statement of 
the case focused on the congenital nature of the 
hydronephrosis that led to surgery in service.  The RO also 
reasoned that the usual effects of medical treatment or 
surgery in service that have the effect of ameliorating 
disease or other conditions incurred before enlistment 
(including postoperative scars, absent or poorly functioning 
organs) are not considered service-connected unless the 
disease or injury is otherwise aggravated by service.  See 
38 C.F.R. § 3.306(b)(1).  However, the Board does not rely on 
this reasoning.  The RO's reasoning would leave several 
issues undeveloped and uncertain.  First, on the basis of 
this record, it is unclear whether "the usual effects" of 
the left kidney surgery would include the development of low 
back pain.  Also, there is caselaw that has left unresolved 
the issue of whether the usual effects of treatment or 
surgery for one pre-service disability that results in 
another disability may be service-connected.  See Hines v. 
Principi, 18 Vet. App. 227, 241 (2004).  

Rather, the Board concludes that the back pain that was first 
manifested (either the post-surgical back pain or even the 
contusion to the low back sustained when the veteran fell 
down stairs with rations) is not the same low back disability 
that the veteran has at the present time.  First, the in-
service and post-surgical back pain consisted entirely of 
either contusion to the low back or muscular pain secondary 
to surgical scar.  The current low back pain has been 
associated with X-ray findings of minimal degenerative spurs 
at L4 and L5. Thus, the older pain was muscular in nature, 
but the current pain is skeletal in nature.  Second, the 
post-surgical pain was present only until mid-June 1960.  A 
complaint of pain in 1961 involved only the left flank.  
Therefore, there also was a break in continuity of the 
symptoms.  There was "no lasting worsening of the 
condition," that is, a worsening that existed not only at 
the time of separation but that still exists currently.  See 
Routen v. Brown, 10 Vet. App. at 189 n. 2.

Moreover, the Board has obtained two medical opinions from 
medical specialists, a VA orthopedic surgeon and a VA 
urologist.

According to the April 2007 medical advisory opinion from the 
VA orthopedic surgeon, "[a]ll references, in the early 
years, regarding the back pain has been in association with 
urological complaints."  The orthopedic surgeon concluded 
"that the alleged back pain is more likely than not, related 
to the urological condition sand surgery rather than that of 
a musculoskeletal etiology."  

By contrast, the April 2007 medical advisory opinion from the 
VA urologist noted that the veteran had been diagnosed with 
left ureteropelvic junction obstruction secondary to 
anomalous renal vessels with left nephroptosis, but 
assessments in 1960 and 1961 (after surgery in 1957) showed 
treatment and improvement.  The urologist also noted that the 
description of the back pain in 2003 involved the low back, 
not the flank area or in the area of a surgical scar, which 
is where the veteran had previously reported pain.  The 
urologist concluded as follows:

Back pain is a nonspecific symptom with many 
etiologies.  It was never established that his low 
back pain in the 1960's was secondary to his 
urologic condition, which was reported as treated 
and improved.  There has been no recent urologic 
evaluation to suggest an ongoing urological 
condition.  The previously described pain 
attributed to scarring was noted to be located 
above the scar in the left flank, not in the lower 
back.

While the [veteran's] back pain has been chronic, 
there has been no urologic evaluation performed to 
suggest that this is from a chronic urological 
condition.

While the two medical opinions appear to be in conflict on 
the central issue of etiology of the claimed back pain, the 
Board finds the urologist's opinion more probative for 
several reasons.  The VA urologist's opinion included a more 
thorough review of the medical evidence in detail.  In 
addition, the urologist's opinion specifically addressed the 
different locations where the back pain has been reported.  
Also, the orthopedic surgeon's report did not account in any 
way for the significance of the X-ray findings in 2003 of 
minimal degenerative spur formation around L4 and L5 of the 
lumbosacral spine.  Moreover, the orthopedic surgeon did not 
account for the lack of any current reports of a urological 
condition or of residuals of surgery for such a condition 
that were associated with treatment or complaints for back 
pain for a very significant period of time since the 1960s.  
Likewise, the orthopedic surgeon's report did not account for 
the lack of continuity.  And finally, the specialists have 
particular medical expertise in certain areas.  

The urologist's specialty is especially germane to the 
question of the relationship, if any, between the claimed low 
back pain and any urological condition.  By contrast, the 
orthopedic surgeon's specialty is especially germane to the 
second question that the Board posed in seeking medical 
advisory opinions, that is, whether any chronic 
musculoskeletal disorder had its onset in service.  On this 
point, the orthopedic surgeon specifically found no such 
relationship.  As noted above, the orthopedic surgeon did not 
consider the current findings of degenerative spur formation 
of the lumbosacral spine.  However, notwithstanding this, the 
orthopedic surgeon also did not identify and chronic 
musculoskeletal condition that had its onset in service.

Thus, the weight of the evidence demonstrates that any 
current back pain was first manifested many years after 
service and is not related to any back pain or any surgical 
treatment (even for a congenital disease) in service.  As the 
preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule does not apply, and the Board 
denies the claim.  See 38 U.S.C.A. § 5107(b) (West 2002).




ORDER

Service connection for low back pain is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


